DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

2.	The following is a quotation of 35 U.S.C. 112(f):                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Use of the word “configured to” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “configured to” (or “means for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
Claim elements in this application that use the word “configured to” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Claim limitations of claims 10-12 and 14-16 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “configured to” coupled with functional language “receive", “transmit”, “compare”, “identify”, “modify”, “maintain”, and "analyze” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 10-12 and 14-16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation, namely, Applicant’s specification discloses UE segregation server unit configured to receive (see Figs. 3 and 8, page 11, line 8 - page 12, line 14), UE segregation server unit configured to compare (see Figs. 3 and 8, page 11, line 8 - page 12, line 14), UE segregation server unit configured to identify (see Figs. 3 and 8, page 11, line 8 - page 12, line 14), UE segregation server unit configured to modify (see Figs. 3 and 8, page 11, line 8 - page 12, line 14), UE segregation server unit further configured to maintain (see Figs. 3 and 8, page 11, line 8 - page 12, line 14), network performance unit (NPU) configured to identify (see Fig. 3, page 11, line 8 - page 12, line 14), UE segregation server unit further configured to analyze (see Figs. 3 and 8, page 11, line 8 - page 12, line 14), UE segregation server unit further configured to modify (see Figs. 3 and 8, page 11, line 8 - page 12, line 14), UE segregation server unit further configured to transmit (see Figs. 3 and 8, page 11, line 8 - page 12, line 14), and UE segregation server unit further configured to receive (see Figs. 3 and 8, page 11, line 8 - page 12, line 14).
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 10-12 and 14-16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-2, 7-8, 10-11, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avasarala (US 2019/0082320 A1).

Regarding claim 1, Avasarala teaches a method for modifying radio access network (RAN) features of one or more user equipment (UE) ([0042], “If determined that the IMEI (~UE capability information of the one or more identified UE) is invalid, the messaging component 304 can provide an error message (e.g., CS response with error: 96 IMSI/IMEI Not known (invalid)) to the MME to request a retransmission and/or to instruct the MME to deny the request from the UE (and/or provide an error message to the UE indicative of the invalid IMEI)”, wherein receiving a valid or no error retransmission updates/modifies the previously stored errored UE capability information), the method comprising: 
5- receiving, at a UE segregation server unit from a network performance unit (NPU), at least one Type Allocation Code (TAC) information of a set of user equipment ([0042], “IMEI provided by the MME 202 can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network) (~at least one Type Allocation Code (TAC) information from a network performance unit (NPU)), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc.”)); 
- receiving, at the UE segregation server unit from a Mobility Management Entity (MME), a UE capability information of one or more 10UE ([0042], “IMEI provided by the MME 202 (~from a Mobility Management Entity (MME)) can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI (~UE capability information of one or more 10UE) can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc.”); 
- comparing, via the UE segregation server unit, at least one Type Allocation Code (TAC) information present in each of the received UE capability information with the at least one TAC information of the set of user equipment ([0042], “IMEI provided by the MME 202 can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code (~at least one Type Allocation Code (TAC) information present in each of the received UE capability information) does not match (~comparing) the list of valid TAC codes (~at least one TAC information of the set of user equipment), etc.”); 
15- identifying, via the UE segregation server unit, one or more erroneous UE from the one or more UE based on a successful comparison of the at least one TAC information present in each of the received UE capability information of the one or more UE with the at least one TAC information of the set of user equipment ([0042], “can determine whether a set of digits (e.g., first eight digits) of the received IMEI can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes (~comparison of the at least one TAC information present in each of the received UE capability information of the one or more UE with the at least one TAC information of the set of user equipment), etc. If determined that the IMEI is invalid, the messaging component 304 can provide an error message (e.g., CS response with error: 96 IMSI/IMEI Not known (invalid)) to the MME to request a retransmission and/or to instruct the MME to deny the request from the UE (and/or provide an error message to the UE indicative of the invalid IMEI) (~identifying one or more erroneous UE from the one or more UE)”); and 
20- modifying, via the UE segregation server unit, the UE capability information of the one or more identified erroneous UE ([0042], “the IMEI provided by the MME 202 can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI (~UE capability information of one or more 10UE) can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc. If determined that the IMEI (~UE capability information of the one or more identified UE) is invalid, the messaging component 304 can provide an error message (e.g., CS response with error: 96 IMSI/IMEI Not known (invalid)) to the MME to request a retransmission and/or to instruct the MME to deny the request from the UE (and/or provide an error message to the UE indicative of the invalid IMEI), wherein receiving a valid or no error retransmission updates/modifies the previously stored errored UE capability information).  

 	Regarding claim 2, Avasarala teaches the method as claimed in claim 1, 
 	wherein the method further comprises maintaining, at the UE segregation server unit, at least one database 25comprising the at least one TAC information of the set of user equipment ([0042], “IMEI provided by the MME 202 can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network) (~at least one TAC information of the set of user equipment), etc.”, wherein the list of valid TAC codes is stored in a database format).  

 	Regarding claim 7, Avasarala teaches the method as claimed in claim 1, 
 	wherein the receiving, at the UE segregation server unit from a MME, a UE capability information further 25comprises receiving the UE capability information ([0042], “IMEI provided by the MME 202 (~from a Mobility Management Entity (MME)) can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI (~UE capability information of one or more 10UE) can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc.”) 
 	based on at least one event indicating, 
 	a receipt of the UE capability information at the MME from the one or more UE ([0022], “when the mobile device registers with a communication network (e.g., cellular network), the network devices receive the IMEI (~UE capability information) during the registration … mobility management entity (MME), packet gateway (PGW), serving-call sesion control function (S-CSCF) and/or IMS-HSS etc. to validate the IMEI and detect errors in IMEI that would otherwise result in inaccurate billing”) and 
 	a receipt of a NAS SERVICE REQ at the MME from the one or more UE.  

 	Regarding claim 8, Avasarala teaches the method as claimed in claim 7, 
 	wherein the receipt of the UE capability information at the MME from the one or more UE is based on an event indicating the one or more UE is powered on ([0022], “when the mobile device registers with a communication network (e.g., cellular network), the network devices receive the IMEI (~UE capability information) during the registration”, wherein when the mobile device registers (~event indicating the mobile device is powered on) with a communication network, the mobile device is powered on).  

 	Regarding claim  1010, Avasarala teaches a system for modifying radio access network (RAN) features of one or more user equipment (UE) ([0042], “If determined that the IMEI (~UE capability information of the one or more identified UE) is invalid, the messaging component 304 can provide an error message (e.g., CS response with error: 96 IMSI/IMEI Not known (invalid)) to the MME to request a retransmission and/or to instruct the MME to deny the request from the UE (and/or provide an error message to the UE indicative of the invalid IMEI)”, wherein receiving a valid or no error retransmission updates/modifies the previously stored errored UE capability information), the system comprising: 
 	- a UE segregation server unit configured to: 
 	receive, from a network performance unit (NPU), at least one Type Allocation Code (TAC) information of a set of user equipment ([0042], “IMEI provided by the MME 202 can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network) (~at least one Type Allocation Code (TAC) information from a network performance unit (NPU)), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc.”)); 
 	15receive, from a Mobility Management Entity (MME), a UE capability information of one or more UE ([0042], “IMEI provided by the MME 202 (~from a Mobility Management Entity (MME)) can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI (~UE capability information of one or more 10UE) can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc.”); 
 	compare, at least one Type Allocation Code (TAC) information present in each of the received UE capability information with the at least one TAC information of the set of user equipment ([0042], “IMEI provided by the MME 202 can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code (~at least one Type Allocation Code (TAC) information present in each of the received UE capability information) does not match (~comparing) the list of valid TAC codes (~at least one TAC information of the set of user equipment), etc.”); 
 	20identify, one or more erroneous UE from the one or more UE based on a successful comparison of the at least one TAC information present in each of the received UE capability information of the one or more UE with the at least one TAC information of the set of user equipment ([0042], “can determine whether a set of digits (e.g., first eight digits) of the received IMEI can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes (~comparison of the at least one TAC information present in each of the received UE capability information of the one or more UE with the at least one TAC information of the set of user equipment), etc. If determined that the IMEI is invalid, the messaging component 304 can provide an error message (e.g., CS response with error: 96 IMSI/IMEI Not known (invalid)) to the MME to request a retransmission and/or to instruct the MME to deny the request from the UE (and/or provide an error message to the UE indicative of the invalid IMEI) (~identifying one or more erroneous UE from the one or more UE)”); and 
 	25modify, the UE capability information of the one or more identified erroneous UE ([0042], “the IMEI provided by the MME 202 can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI (~UE capability information of one or more 10UE) can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc. If determined that the IMEI (~UE capability information of the one or more identified UE) is invalid, the messaging component 304 can provide an error message (e.g., CS response with error: 96 IMSI/IMEI Not known (invalid)) to the MME to request a retransmission and/or to instruct the MME to deny the request from the UE (and/or provide an error message to the UE indicative of the invalid IMEI), wherein receiving a valid or no error retransmission updates/modifies the previously stored errored UE capability information).  

 	Regarding claim 11, Avasarala teaches the system as claimed in claim 10, 
 	wherein the UE segregation server unit is further configured to maintain, at least one database comprising the at least one TAC information of the set of user equipment ([0042], “IMEI provided by the MME 202 can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network) (~at least one TAC information of the set of user equipment), etc.”, wherein the list of valid TAC codes is stored in a database format).  

 	Regarding claim 16, Avasarala teaches the system as claimed in claim 10, 
 	wherein the UE segregation server unit is further configured to receive from the MME, the UE capability information ([0042], “IMEI provided by the MME 202 (~from a Mobility Management Entity (MME)) can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI (~UE capability information of one or more 10UE) can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc.”), 
 	based on at least one event indicating, 
 	a receipt of the UE capability information at the MME from the one or more UE ([0022], “when the mobile device registers with a communication network (e.g., cellular network), the network devices receive the IMEI (~UE capability information) during the registration … mobility management entity (MME), packet gateway (PGW), serving-call sesion control function (S-CSCF) and/or IMS-HSS etc. to validate the IMEI and detect errors in IMEI that would otherwise result in inaccurate billing”) and a receipt 5of a NAS SERVICE REQ at the MME from the one or more UE.  

 	Regarding claim 17, Avasarala teaches the system as claimed in claim 16, 
 	wherein the receipt of the UE capability information at the MME from the one or more UE is based on an event indicating the one or more UE is powered on ([0022], “when the mobile device registers with a communication network (e.g., cellular network), the network devices receive the IMEI (~UE capability information) during the registration”, wherein when the mobile device registers (~event indicating the mobile device is powered on) with a communication network, the mobile device is powered on).  

 	Regarding claim 19. Avasarala teaches one or more non-transitory computer-readable media comprising computer-executable instructions that, when executed, cause a computing system to perform ([0071], “drives and their associated computer-readable storage media provide nonvolatile storage of data, data structures, computer-executable instructions, and so forth”) a method of modifying radio access network (RAN) features of one or more user equipment (UE) ([0042], “If determined that the IMEI (~UE capability information of the one or more identified UE) is invalid, the messaging component 304 can provide an error message (e.g., CS response with error: 96 IMSI/IMEI Not known (invalid)) to the MME to request a retransmission and/or to instruct the MME to deny the request from the UE (and/or provide an error message to the UE indicative of the invalid IMEI)”, wherein receiving a valid or no error retransmission updates/modifies the previously stored errored UE capability information), the method comprising: 
 	20- receiving, at a UE segregation server unit from a network performance unit (NPU), at least one Type Allocation Code (TAC) information of a set of user equipment ([0042], “IMEI provided by the MME 202 can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network) (~at least one Type Allocation Code (TAC) information from a network performance unit (NPU)), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc.”)); 
 	- receiving, at the UE segregation server unit from a Mobility Management Entity (MME), a UE capability information of one or more 25UE ([0042], “IMEI provided by the MME 202 (~from a Mobility Management Entity (MME)) can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI (~UE capability information of one or more 10UE) can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc.”); 
 	- comparing, via the UE segregation server unit, at least one Type Allocation Code (TAC) information present in each of the received UE capability information with the at least one TAC information of the set of user equipment ([0042], “IMEI provided by the MME 202 can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code (~at least one Type Allocation Code (TAC) information present in each of the received UE capability information) does not match (~comparing) the list of valid TAC codes (~at least one TAC information of the set of user equipment), etc.”); 4010167-104941-01FPA01027.US FILED VIA EFS ON July 31, 2020 
 	- identifying, via the UE segregation server unit, one or more erroneous UE from the one or more UE based on a successful comparison of the at least one TAC information present in each of the received UE capability information of the one or more UE with the at least one TAC 5information of the set of user equipment ([0042], “can determine whether a set of digits (e.g., first eight digits) of the received IMEI can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes (~comparison of the at least one TAC information present in each of the received UE capability information of the one or more UE with the at least one TAC information of the set of user equipment), etc. If determined that the IMEI is invalid, the messaging component 304 can provide an error message (e.g., CS response with error: 96 IMSI/IMEI Not known (invalid)) to the MME to request a retransmission and/or to instruct the MME to deny the request from the UE (and/or provide an error message to the UE indicative of the invalid IMEI) (~identifying one or more erroneous UE from the one or more UE)”); and 
 	- modifying, via the UE segregation server unit, the UE capability information of the one or more identified erroneous UE ([0042], “the IMEI provided by the MME 202 can be incorrect or invalid. In an aspect, to verify the validity of the IMEI, the validation component 108b can perform various checks. For example, the validation component 108b can check the length of the received IMEI, can determine whether the received IMEI comprises alphabets or symbols, can determine whether the received IMEI conforms to a defined format, can determine whether a set of digits (e.g., first eight digits) of the received IMEI (~UE capability information of one or more 10UE) can be interpreted as a TAC code, and can verify that the TAC code matches a list of valid TAC codes (e.g., stored within a data store of the communication network), etc. Moreover, the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc. If determined that the IMEI (~UE capability information of the one or more identified UE) is invalid, the messaging component 304 can provide an error message (e.g., CS response with error: 96 IMSI/IMEI Not known (invalid)) to the MME to request a retransmission and/or to instruct the MME to deny the request from the UE (and/or provide an error message to the UE indicative of the invalid IMEI), wherein receiving a valid or no error retransmission updates/modifies the previously stored errored UE capability information).

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala in view of Tapia (US 2018/0270126 A1).

	Regarding claim 3, Avasarala teaches the method as claimed in claim 1. 
 	Avasarala does not explicitly teach wherein the at least one TAC information of the set of user equipment is identified via the NPU, based 3610167-104941-01FPA01027.US FILED VIA EFS ON July 31, 2020on an analysis of one or more key performance indicators (KPIs) over a period of time.
	However, Tapia teaches wherein at least one TAC information of a set of user equipment is identified via an NPU, based 3610167-104941-01FPA01027.US FILED VIA EFS ON July 31, 2020on an analysis of one or more key performance indicators (KPIs) over a period of time ([0037], “The grouping parameters may include specific time periods (e.g., hourly, daily, etc.), routing network components, user device vendor types, user device models, and/or so forth. In other embodiments, the group parameters may be used to aggregate the device performance data 108 into multiple datasets that correspond to different levels of a telecommunication network hierarchy. For example, the device performance data 108 may be aggregated into data sets that correspond to a base station level, a Type Allocation Code (TAC) level, a service area level, and a geographical market level. The data aggregation module 222 may designate a data retention period for each dataset. Upon an expiration of the data retention period, the data in the corresponding dataset may be purged by the data aggregation module 222. In various embodiments, the grouping parameters that are used by the data aggregation module 222 to generate the data sets may be specified by a KPI configuration file or a QoE assessment query”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tapia with the teaching of Avasarala in order to ease difficulty in diagnosing and resolving communication network problems and to enable customer care operations of wireless communication carriers to properly resolve customer complaints regarding wireless services (Tapia [0002]).

	Regarding claim  512, Avasarala teaches the system as claimed in claim 10. 
	Avasarala does not explicitly teach wherein the system further comprises the network performance unit (NPU), configured to identify the at least one TAC information of the set of user equipment, based on an analysis of one or more key performance indicators (KPIs) over a period of time.  
	However, Tapia teaches wherein the system further comprises the network performance unit (NPU), configured to identify the at least one TAC information of the set of user equipment, based on an analysis of one or more key performance indicators (KPIs) over a period of time ([0037], “The grouping parameters may include specific time periods (e.g., hourly, daily, etc.), routing network components, user device vendor types, user device models, and/or so forth. In other embodiments, the group parameters may be used to aggregate the device performance data 108 into multiple datasets that correspond to different levels of a telecommunication network hierarchy. For example, the device performance data 108 may be aggregated into data sets that correspond to a base station level, a Type Allocation Code (TAC) level, a service area level, and a geographical market level. The data aggregation module 222 may designate a data retention period for each dataset. Upon an expiration of the data retention period, the data in the corresponding dataset may be purged by the data aggregation module 222. In various embodiments, the grouping parameters that are used by the data aggregation module 222 to generate the data sets may be specified by a KPI configuration file or a QoE assessment query”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tapia with the teaching of Avasarala in order to ease difficulty in diagnosing and resolving communication network problems and to enable customer care operations of wireless communication carriers to properly resolve customer complaints regarding wireless services (Tapia [0002]).

10. 	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala in view of Tapia, and further in view of Jain (WO 2018/174995 A1).

 	Regarding claim 4, Avasarala in view of Tapia teaches the method as claimed in claim 3, 
 	wherein the at least one TAC 5information of the set of user equipment further comprises one or more international mobile equipment identity (IMEI) TAC details (Avasarala [0024], “IMEI conforms to a standard format; for example, the IMEI can be fifteen decimal digits long and can comprise a type allocation code (TAC) of eight decimal digits, a serial number (SNR) of six decimal digits, and a spare decimal digit. The TAC can be indicative of the type of the UE 102 and can be selected from a range of values allocated to the UE 102's manufacturer to identify the model, make, and/or version of the UE 102”) that are required to be modified.
 	The combination does not explicitly teach wherein the at least one TAC information of the set of user equipment further comprises the one or more RAN features of the set of user equipment that are required to be modified.  
 	However, Jain teaches wherein at least one information of a set of user equipment further comprises one or more RAN features of the set of user equipment that are required to be modified (pg. 17 par. 3, “Capability information and may  modify and provide updated UE Radio Capability to the E- UTRAN node 111, 112 whenever the UE's usage setting is changed from voice centric to data centric, or vice versa. Additionally, if the UE 101, 102 supports CE mode B, the UE's usage setting is changed, and the UE 101, 102 is already in the EMM-Connected mode, the MME 121 may send the UE Radio Capability to the E-UTRAN node 111, 112 in a Connection Establishment Indication message, Downlink NAS Transport message, or some other suitable message. One drawback of the fifth embodiments is that it may require updates to the implementation/operation of the MME 121 to analyze and/or  modify the UE radio capability information”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jain with the teaching of Avasarala as modified by Tapia in order to inform the eNB that a mode is no longer to be used for the UE if the UE's usage setting is changed (Jain pg. 3, par. 4 - pg. 4, par. 1).

	Regarding claim  1013, Avasarala in view of Tapia teaches the system as claimed in claim 12, 
 	wherein the at least one TAC information of the set of user equipment further comprises one or more international mobile equipment identity (IMEI) TAC details (Avasarala [0024], “IMEI conforms to a standard format; for example, the IMEI can be fifteen decimal digits long and can comprise a type allocation code (TAC) of eight decimal digits, a serial number (SNR) of six decimal digits, and a spare decimal digit. The TAC can be indicative of the type of the UE 102 and can be selected from a range of values allocated to the UE 102's manufacturer to identify the model, make, and/or version of the UE 102”).
	The combination does not explicitly teach wherein the at least one TAC information of the set of user equipment further comprises the one or more RAN features of the set of user equipment that are required to be modified.  
 	However, Jain teaches wherein at least one information of a set of user equipment further comprises one or more RAN features of the set of user equipment that are required to be modified (pg. 17 par. 3, “Capability information and may  modify and provide updated UE Radio Capability to the E- UTRAN node 111, 112 whenever the UE's usage setting is changed from voice centric to data centric, or vice versa. Additionally, if the UE 101, 102 supports CE mode B, the UE's usage setting is changed, and the UE 101, 102 is already in the EMM-Connected mode, the MME 121 may send the UE Radio Capability to the E-UTRAN node 111, 112 in a Connection Establishment Indication message, Downlink NAS Transport message, or some other suitable message. One drawback of the fifth embodiments is that it may require updates to the implementation/operation of the MME 121 to analyze and/or  modify the UE radio capability information”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jain with the teaching of Avasarala as modified by Tapia in order to inform the eNB that a mode is no longer to be used for the UE if the UE's usage setting is changed (Jain pg. 3, par. 4 - pg. 4, par. 1).

11. 	Claims 5, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala in view of Jain.

 	Regarding claim  105, Avasarala teaches the method as claimed in claim 1.
Avasarala does not explicitly teach wherein the modifying, via the UE segregation server unit, the UE capability information further comprises: 
 	- analyzing, the UE capability information to identify one or more RAN features degrading one or more KPIs of the one or more identified erroneous UE, and 
 	15- modifying, at least one bit status of the identified one or more RAN features.  
However, Jain teaches wherein modifying, via a UE segregation server unit, UE capability information (pg. 51, par. 3, “Whenever the UE's usage setting is changed from "Voice Centric" to "Data Centric" (and vice versa), the processor circuitry of the MME 121 may modify the UE radio capability information at operation 1220 or 1225 to obtain updated UE radio capability, which may be sent to the RAN node 111, 112 at operation 1230”) further comprises: 
 	- analyzing, the UE capability information to identify one or more RAN features degrading one or more KPIs of the one or more identified erroneous UE (pg. 17, par. 3, “MME 121 may analyze the UE Radio Capability information and may modify and provide updated UE Radio Capability to the E- UTRAN node 111, 112 whenever the UE's usage setting is changed from voice centric to data centric, or vice versa”, wherein mismatch of the UE Radio Capability information from the UE’s usage setting degrades KPIs of the erroneous UE which is erroneous because of the mismatch), and 
 	15- modifying, at least one bit status of the identified one or more RAN features (pg. 51, par. 3, “Whenever the UE's usage setting is changed from "Voice Centric" to "Data Centric" (and vice versa), the processor circuitry of the MME 121 may modify the UE radio capability information at operation 1220 or 1225 to obtain updated UE radio capability, which may be sent to the RAN node 111, 112 at operation 1230”; pg. 50, pars. 3-4, “CE mode B capability may be included or indicated in the RRC signaling during the attach or TAU procedure regardless of the currently enabled UE's usage setting (for example, "Voice Centric" or "Data Centric"). For example, if the UE 101 has a CE mode B capability indicating a value of "CE mode B supported", then the UE's usage setting indicator (bit 3 of the Voice domain preference and UE's usage setting IE or a bit of the UE's usage setting IE) may be set to "0" to indicate that the UE 101 is "voice centric," or it may be set to "1" to indicate that the UE 101 is "data centric." In the third embodiments, if the UE 101 supports "CE mode B" and the UE's usage setting is set to "Voice Centric," then at operation 1215 the processor circuitry of the MME 121 may set the CE mode B Restriction parameter of the UE 101 to a "restricted" value (for example, "1"). If the UE 101 supports "CE mode B" and the UE's usage setting is set to "Data Centric," then at operation 1215 the processor circuitry of the MME 121 may set the CE mode B Restriction parameter of the UE 101 to a "not restricted" value (for example, "0")”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jain with the teaching of Avasarala in order to effectively manage analyzing and modifying of UE’s Radio Capability information whenever the UE’s usage setting is changed.

 	Regarding claim  59, Avasarala teaches the method as claimed in claim 7, 
 	Avasarala does not explicitly teach wherein the receipt of a NAS SERVICE REQ at the MME from the one or more UE is based on an event indicating that a UE RRC state of the one or more UE is transit from RRC-Idle to RRC-Connected.
  	However, Jain teaches wherein receipt of a NAS SERVICE REQ at a MME from one or more UE is based on an event indicating that a UE RRC state of the one or more UE is transit from RRC-Idle to RRC-Connected (pg. 47, par. 3, “MME 121 may receive aNAS message from a UE 101 … For NR embodiments, an Nl version of any of the aforementioned messages may be used, for example, a Registration Request message for initial registration, mobility registration update or periodic registration update, a UE configuration update complete message, or NAS service request message, may be used”; pg. 34, par. 3, “If there is no data traffic activity for an extended period of time, then the platform 400 may transition off to an RRC Idle state, where it disconnects from the network and does not perform operations such as channel quality feedback, handover, etc. The platform 400 goes into a very low power state and it performs paging where again it periodically wakes up to listen to the network and then powers down again. The platform 400 may not receive data in this state, in order to receive data, it must transition back to RRC Connected state”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jain with the teaching of Avasarala in order to enable a UE to receive data by transitioning from RRC Idle to RRC Connected state (Jain pg. 34, par. 3).

 	Regarding claim 14, Avasarala teaches the system as claimed in claim 10. 
 	Avasarala does not explicitly teach wherein the UE segregation server unit, in order to modify the UE capability information is further configured to: 
 	- analyze, the UE capability information to identify one or more RAN features degrading one or more KPIs of the one or more identified 20erroneous UE, and 
 	- modify, at least one bit status of the identified one or more RAN features.  
	However, Jain teaches wherein a UE segregation server unit, in order to modify the UE capability information (pg. 51, par. 3, “Whenever the UE's usage setting is changed from "Voice Centric" to "Data Centric" (and vice versa), the processor circuitry of the MME 121 may modify the UE radio capability information at operation 1220 or 1225 to obtain updated UE radio capability, which may be sent to the RAN node 111, 112 at operation 1230”) is further configured to: 
 	- analyze, the UE capability information to identify one or more RAN features degrading one or more KPIs of the one or more identified 20erroneous UE (pg. 17, par. 3, “MME 121 may analyze the UE Radio Capability information and may modify and provide updated UE Radio Capability to the E- UTRAN node 111, 112 whenever the UE's usage setting is changed from voice centric to data centric, or vice versa”, wherein mismatch of the UE Radio Capability information from the UE’s usage setting degrades KPIs of the erroneous UE which is erroneous because of the mismatch), and 
 	- modify, at least one bit status of the identified one or more RAN features (pg. 51, par. 3, “Whenever the UE's usage setting is changed from "Voice Centric" to "Data Centric" (and vice versa), the processor circuitry of the MME 121 may modify the UE radio capability information at operation 1220 or 1225 to obtain updated UE radio capability, which may be sent to the RAN node 111, 112 at operation 1230”; pg. 50, pars. 3-4, “CE mode B capability may be included or indicated in the RRC signaling during the attach or TAU procedure regardless of the currently enabled UE's usage setting (for example, "Voice Centric" or "Data Centric"). For example, if the UE 101 has a CE mode B capability indicating a value of "CE mode B supported", then the UE's usage setting indicator (bit 3 of the Voice domain preference and UE's usage setting IE or a bit of the UE's usage setting IE) may be set to "0" to indicate that the UE 101 is "voice centric," or it may be set to "1" to indicate that the UE 101 is "data centric." In the third embodiments, if the UE 101 supports "CE mode B" and the UE's usage setting is set to "Voice Centric," then at operation 1215 the processor circuitry of the MME 121 may set the CE mode B Restriction parameter of the UE 101 to a "restricted" value (for example, "1"). If the UE 101 supports "CE mode B" and the UE's usage setting is set to "Data Centric," then at operation 1215 the processor circuitry of the MME 121 may set the CE mode B Restriction parameter of the UE 101 to a "not restricted" value (for example, "0")”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jain with the teaching of Avasarala in order to effectively manage analyzing and modifying of UE’s Radio Capability information whenever the UE’s usage setting is changed.

	Regarding claim 18, Avasarala teaches the system as claimed in claim 16.
 	Avasarala does not explicitly teach wherein the receipt of a NAS SERVICE REQ at the MME from the one or more UE is based on an event indicating that a UE RRC state of the one or more UE is transit from RRC-Idle to RRC-Connected.  
	  However, Jain teaches wherein receipt of a NAS SERVICE REQ at a MME from one or more UE is based on an event indicating that a UE RRC state of the one or more UE is transit from RRC-Idle to RRC-Connected (pg. 47, par. 3, “MME 121 may receive aNAS message from a UE 101 … For NR embodiments, an Nl version of any of the aforementioned messages may be used, for example, a Registration Request message for initial registration, mobility registration update or periodic registration update, a UE configuration update complete message, or NAS service request message, may be used”; pg. 34, par. 3, “If there is no data traffic activity for an extended period of time, then the platform 400 may transition off to an RRC Idle state, where it disconnects from the network and does not perform operations such as channel quality feedback, handover, etc. The platform 400 goes into a very low power state and it performs paging where again it periodically wakes up to listen to the network and then powers down again. The platform 400 may not receive data in this state, in order to receive data, it must transition back to RRC Connected state”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jain with the teaching of Avasarala in order to enable a UE to receive data by transitioning from RRC Idle to RRC Connected state (Jain pg. 34, par. 3) .

12.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala in view of Niska (US 6,041,228) .

	Regarding claim 6, Avasarala teaches the method as claimed in claim 1, 
 	wherein the method further comprises transmitting from the UE segregation server unit to the MME, 20UE information to disable one or more RAN features of the one or more identified erroneous UE ([0042], “the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc. If determined that the IMEI is invalid, the messaging component 304 can provide an error message (e.g., CS response with error: 96 IMSI/IMEI Not known (invalid)) to the MME to request a retransmission and/or to instruct the MME to deny the request from the UE (and/or provide an error message to the UE indicative of the invalid IMEI)”).  	Avasarala does not explicitly teach that the UE information is the modified UE capability information.
	However, Niska teaches a modified UE capability information (col. 5 lines 50-53, “the base station automatically gives the network manager 54 the capability information that it needs for the configuration manager 55 to configure the network to accommodate the new (or modified) base station”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Niska with the teaching of Avasarala in order to reduce the cost and the manual reconfiguration burden of reconfiguring a mobile network whenever a base station is added or removed (Niska col. 2, lines 41-46).

	Regarding claim 15, Avasarala teaches the system as claimed in claim 10, 
 	wherein the UE segregation server unit 25is further configured to transmit to the MME, UE information to disable one or more RAN features of the one or more identified erroneous UE ([0042], “the validation component 108b (~UE segregation server unit) can determine that the received IMEI is invalid when its length is greater than a defined value (e.g., fifteen digits), it comprises alphabets or symbols, it does not conforms to the defined format, the set of digits do not represent a TAC code format, and/or the TAC code does not match the list of valid TAC codes, etc. If determined that the IMEI is invalid, the messaging component 304 can provide an error message (e.g., CS response with error: 96 IMSI/IMEI Not known (invalid)) to the MME to request a retransmission and/or to instruct the MME to deny the request from the UE (and/or provide an error message to the UE indicative of the invalid IMEI)”).  
	Avasarala does not explicitly teach that UE information is the modified UE capability information.
	However, Niska teaches a modified UE capability information (col. 5, lines 50-53, “the base station automatically gives the network manager 54 the capability information that it needs for the configuration manager 55 to configure the network to accommodate the new (or modified) base station”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Niska with the teaching of Avasarala in order to reduce the cost and the manual reconfiguration burden of reconfiguring a mobile network whenever a base station is added or removed (Niska col. 2, lines 41-46).

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643